t c summary opinion united_states tax_court bruce devon runyan petitioner v commissioner of internal revenue respondent docket no 11747-11s filed date bruce devon runyan pro_se tamara l kotzker for respondent summary opinion cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to a sec_36 first-time_homebuyer credit in relation to a residence he acquired from a_trust of which he was a beneficiary background all of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner is one of four beneficiaries of the j e runyan family_trust trust pursuant to a_trust agreement dated date the trust has been irrevocable as to petitioner’s interest since the death of his father petitioner’s mother kathleen p runyan is the surviving settlor and trustee of the trust on date petitioner acquired a residence in santa fe new mexico from the trust petitioner was a first-time_homebuyer as defined in sec_36 and used the residence as his principal_residence within the meaning of sec_36 after the purchase and at the time the petition was filed on his federal_income_tax return for petitioner claimed an dollar_figure credit pursuant to sec_36 for the purchase of the santa fe residence respondent disallowed the credit in the notice_of_deficiency on which this case is based discussion sec_36 as of the time that petitioner acquired his residence allowed a credit not to exceed dollar_figure to a first-time_homebuyer for the purchase of a principal_residence respondent agrees that petitioner was a first-time_homebuyer and used the acquired residence as his principal_residence the parties dispute the applicability of sec_36 which provides in material part a in general --the term purchase means any acquisition but only if-- i the property is not acquired from a person related to the person acquiring such property sec_36 incorporates into the definition of related_persons sec_267 dealing with disallowance of certain losses sec_267 specifies that no deduction is allowable in respect of any loss from certain_sales or exchanges between a fiduciary of a_trust and a beneficiary of such trust as a result of these sections petitioner’s acquisition of his residence does not qualify as a purchase for purposes of the sec_36 credit petitioner notes that the seller in the transaction was shown on the documents as the trust and the title company’s lawyers handling the transaction urged him to complete the transaction in order to qualify for the credit he also suggests that an internal_revenue_service employee agreed with him that sec_267 is ambiguous and might mean that the fiduciary and the beneficiary have to be the same person for the transaction to be disqualified neither argument is relevant or in any event persuasive sec_267 expressly disallows losses between persons specified in any of the paragraphs of subsection b which would mean losses between the fiduciary of a_trust and the beneficiary of that trust necessarily disallowing losses between separate persons in the described capacities its scope is not reasonably interpreted as limited to one person acting in two capacities petitioner’s acquisition of a residence from the trust does not entitle him to the credit decision will be entered for respondent
